ATTORNEY GRIEVANCE COMMISSION                             *        IN   THE
OF    MARYLAND                                                     COURT OF APPEALS
                                                          *
                                                                   OF    MARYLAND
         Petitioner,
                                                          *
                                                                   Misc. Docket     AG
V.                                                                N0.
                                                                      57
                                                          *
                                                                   September Term, 20 1 7
JEFFREY      ADAM WERTKIN
         Respondent.
                                                   ORDER

         This matter came before the Court on the Joint Petition ofthe Attorney Grievance


Commission of Maryland and Respondent,                    Jeffrey       Adam   Wertkin,      t0     disbar        the



Respondent from the practice of law. The Court having considered the                      Petition,       it is   this



16th   day of
                       January          ,
                                            201 8, by the Court of Appeals of Maryland;


         ORDERED, that Respondent, Jeffrey Adam Wertkin, be, and he hereby is, disbarred

from the practice of law    in the State    0f Maryland for violation of Rule 8.4(b),               (c)    and    (d)



0f the Maryland Lawyers’ Rules of Professional Conduct and Rules 19-308.4(b),                              (c)    and


(d)   of the Maryland Attorneys’ Rules 0f Professional Conduct; and               it is   further



         ORDERED,      that the   Clerk 0f this Court shall remove the           name of Jeffrey Adam

Wertkin from the register of attorneys in        this   Court and certify that fact to the Trustees of


the Client Protection   Fund ofthe Bar ofMaryland and             all   Clerks 0f all judicial tribunals            in



this State in   accordance with Maryland Rule 19-736(d).




                                                              /s/ Clayton Greene Jr.
                                                          Senior Judge